                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION


ELIZABETH ELLSWORTH                                                                  PLAINTIFF


v.                               Case No. 3:18-cv-00194-LPR


PUMPKIN HOLLOW LLC                                                                DEFENDANT


                                             JUDGMENT

       Pursuant to the Order entered in this matter on February 24th, 2020, it is considered,

ordered and adjudged that this case is dismissed without prejudice.

       IT IS SO ADJUDGED this 24th day of February 2020.


                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE
